DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 objected to because of the following informalities:  
In Claim 2, a comma should be inserted between “subject” and the new clause “the near-infrared light being produced by the one or more sensors of the acquisition unit”.  
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see page 7, filed 10/15/2021, with respect to Claim 1 have been fully considered and are persuasive.  The rejection of Claim 1 under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant’s arguments, see page 8, filed 10/15/2021, with respect to the rejection(s) of claim(s) claims 1 and 11-14 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamashita, Klappert, Kato, and Hsu, and Levendowski.

Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 
With regard to the objection of Claim 2, it appears the applicant failed to fix the stated objection. The examiner presumes this is in error, but nevertheless must maintain the claim objection until the error is corrected.
With regard to the rejection of amended Claim 1, the applicant argues that Kato merely indicates that changes in oxyhemoglobin and deoxyhemoglobin are associated with physiological changes, but does not disclose using the specifically recited bloodstream information obtained from the specifically recited frontal lobe to determine emotional state, and thus the cited references fail to render some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention; the similarity of the motivation of the prior art reference to the motivation of the applicant is irrelevant. See MPEP 2143. As long as any reason exists to combine the references, one of ordinary skill could have modified the prior art reference or combined prior art reference teachings to arrive at the claimed invention. Thus, Kato can merely indicate that changes in oxyhemoglobin and deoxyhemoglobin are associated with physiological changes, and this still can be utilized in a combination with other references, provided the combined teachings of the references would have a sufficient motivation suggested the claimed invention to those of ordinary skill in the art. In this case, the mere recitation of various parameters capable of being derived from the teachings of Kato is sufficient motivation to combine the references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 10-14,  and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al (US 6,240,309 B1, hereinafter Yamashita) in view of Klappert et al (US 2015/0272496 A1, hereinafter Klappert), Kato et al (US 2008/0262327 A1, hereinafter Kato), and Hsu et al (US 2009/0156887 A1, hereinafter Hsu). 
Regarding Claim 1, Yamashita discloses an emotion identification apparatus, comprising:
an acquisition unit (Elements 8, 10, 12, and 21, Fig. 15), the acquisition unit including one or more sensors (Elements 10, Fig. 15) and configured to, using the one or more sensors, acquire information on a concentration of oxyhemoglobin in blood and information on a concentration of deoxyhemoglobin in the blood (“In the present embodiment…the objective [is] measuring oxy- and deoxy-hemoglobin concentration changes in a subject”, Col 18, lines 47-49; information on the change in concentration is also information on the current concentration) by performing a near-infrared spectroscopy measurement (Fig. 15, “the wavelengths may preferably be selected from within wavelengths ranging from 700 nm to 1100 nm”, Col 19, lines 5-8) for one or more measurement regions that are located only in a frontal lobe of a brain of a subject (The functional language “ for one or more 
an identification unit (Element 30, Fig. 15) including one or more processors (Element 30 is shown to compute, Col. 20, lines 45-46) and configured to, using the one or more processors: obtain bloodstream information (“the operation unit 30 computes…”, Col. 20, lines 40-41) that includes: the information on the concentration of oxyhemoglobin in the blood (“…an oxyhemoglobin concentration change….”, Col. 20, lines 41-42; information on the change in concentration is also information on the current concentration); the information on the concentration of deoxyhemoglobin in the blood (“…an deoxyhemoglobin concentration change….”, Col. 20, line 42; information on the change in concentration is also information on the current concentration). 
Yamashita discloses the claimed invention except for expressly disclosing a head apparatus configured to be placed around a head of a subject, wherein the acquisition unit is provided in the head apparatus; 
an identification unit including one or more processors and configured to, using the one or more processors: obtain bloodstream information that includes: a differential value of a change in the concentration of oxyhemoglobin, the change in the concentration of oxyhemoglobin being a rate of change of the concentration of oxyhemoglobin per unit time; and a differential value of a change in the concentration of deoxyhemoglobin, the change in the concentration of deoxyhemoglobin being a rate of change of the concentration of deoxyhemoglobin in blood per unit time; 
compare the bloodstream information against identification data that includes high- activation pleasure data used for identifying high-activation pleasure, low-activation pleasure data used for identifying low-activation pleasure, and displeasure data used for identifying displeasure; and identify an emotional state of the subject based on the comparing of the bloodstream information against the identification data in which the emotional state includes high- activation pleasure, low-activation 
However, Klappert teaches a head apparatus (Element 670, Fig. 6, which can also be Element 900 in Fig. 9, [0157]) configured to be placed around a head of a subject (See Fig. 6), wherein the acquisition unit (Element 927, Fig. 9, [0161]) is provided in the head apparatus (See Fig. 9). Klappert discloses detecting an emotional state ([0044]), similar to Yamashita (Col. 40) and Hsu ([0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yamashita, by incorporating it into the head apparatus of Klappert, in order to create a smaller and more aesthetically pleasing device, as taught by Klappert ([0002]-[0003]). 
Kato teaches an identification unit including one or more processors (Element 8, Fig. 4) and configured to, using the one or more processors: obtain bloodstream information (“various parameters…as shown in Fig. 10, are calculated by means of controller 8”, [0249]) that includes: a differential value of a change in the concentration of oxyhemoglobin (Figure 28 (B), equation 7), the change in the concentration of oxyhemoglobin being a rate of change of the concentration of oxyhemoglobin per unit time (Figure 10; [0084], [0248]-[0249]); and a differential value of a change in the concentration of deoxyhemoglobin (Figure 28(B)), the change in the concentration of deoxyhemoglobin being a rate of change of the concentration of deoxyhemoglobin in blood per unit time (Figure 10, [0084], [0248]-[0249]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Yamashita, with the differential values of Kato, because calculating these values allows for various parameters to be derived from their measurements, as taught by Kato ([0249]).
Hsu teaches an identification unit (Element 120) configured to, using one or more processors (Element 120 is embedded in system 401, which is part of mobile apparatus 400, which can be a hand-held computer, [0043]: compare the bloodstream information against identification data (“120…calculates the emotional phase 132 of the bio-signals and the distance from the emotional phase to the origin of the 3D emotional coordinate system”, [0035]; calculating the distance from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emotional identification apparatus of Yamashita, with the identification unit configuration of Hsu, because this combination allows for facilitation of the control of physiological or psychological diseases of the human body, as taught by Hsu ([0005]).
Regarding Claim 2, modified Yamashita discloses the emotion identification apparatus according to claim 1, the near-infrared light being produced by the one or more sensors of the acquisition unit (“The subject 9 is irradiated with lights from incident optical fibers 8-1 and 8-2…”, Col. 19, lines 26-29).  It is noted by the examiner that while Yamashita does not expressly say “wherein all of the one or more measurement regions is a region in the frontal lobe to which a near- infrared light reaches, the near-infrared light being incident from an epidermis of a forehead of the subject”, the apparatus of modified Yamashita is capable of being held against the forehead only on the frontal lobe of a subject such that the 
Regarding Claim 3, Yamashita discloses the emotional identification apparatus according to Claim 2. It is noted by the examiner that while Yamashita does not expressly say “wherein the one or more measurement regions include a region in the forehead of the subject corresponding to a central portion of the frontal lobe to which the near-infrared light reaches”, the apparatus of modified Yamashita is capable of being held against the forehead only on the frontal lobe of a subject such that the one or more measurement regions include a region in the forehead of the subject corresponding to a central portion of the frontal lobe to which the near-infrared light reaches, thus anticipating this claim limitation.  
Regarding Claim 5, modified Yamashita discloses the emotion identification apparatus according to claim 1, wherein the identification unit is configured to acquire the differential value of the change in the concentration of oxyhemoglobin (via the Kato modification). Modified Yamashita does not discloses wherein the acquisition unit is configured to acquire the differential value of the change in the concentration of oxyhemoglobin. However, apparatuses wherein an acquisition unit (i.e. sensor) processes raw data to derive parameters of interest and apparatuses wherein an acquisition unit (i.e. sensor) passes raw data to an external processor to derive parameters of interest are both well-known, understood, routine, and conventional (WURC) systems in the art. Therefore, acquiring the differential value of the change in the concentration of oxyhemoglobin via the acquisition unit instead of the identification unit would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 6, modified Yamashita discloses the emotion identification apparatus according to claim 5, wherein the identification unit is configured to further acquire, the change in the concentration of deoxyhemoglobin (Col. 20), and the differential value of the change in the concentration of deoxyhemoglobin (Via the Kato modification).  Modified Yamashita does not expressly disclose wherein the acquisition unit is configured to further acquire, the change in the concentration of deoxyhemoglobin, and the differential value of the change in the concentration of 
Regarding Claim 7, modified Yamashita discloses the emotion identification apparatus according to claim 1, wherein Page 3 of 9the acquisition unit is configured to acquire the change in the concentration of oxyhemoglobin (“In the present embodiment…the objective [is] measuring oxy-hemoglobin concentration changes in a subject”, Col 18, lines 47-49). Modified Yamashita discloses the claimed invention except for expressly disclosing wherein the identification unit is configured to calculate the differential value of the change in the concentration of oxyhemoglobin.   However, Kato teaches an identification unit configured to calculate (“various parameters…as shown in Fig. 10, are calculated by means of controller 8”, [0249]) the differential value of the change in the concentration of oxyhemoglobin (Figure 28 (B), equation 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Yamashita, with the differential values of Kato, because calculating these values allows for various parameters to be derived from their measurements, as taught by Kato ([0249]).
Regarding Claim 8, modified Yamashita discloses the emotion identification apparatus according to claim 7, wherein the acquisition unit is configured to further acquir
Regarding Claim 10, modified Yamashita discloses the emotion identification apparatus according to claim 1. Yamashita in a separate embodiment teaches an induction unit configured to perform a process for inducing the subject to feel a predetermined emotion based on the emotional state identified by the identification unit (105 and 106, Fig 37; Col. 40, lines 36-60), wherein the subject is an occupant of a conveyance (9, Fig 37; Col. 40, lines 61-68; Col. 41, lines 1-2).  One of ordinary skill would infer that based on the teachings of Figure 15 and Figure 37, it is clear that the intended application of Yamashita is to induce a wanted emotion based on biological feedback data in order to alter one’s emotional state, i.e. alerting a fatigued person driving a vehicle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yamashita, sixth embodiment, to Yamashita, third embodiment, i.e. applying an induction unit to the emotional identification apparatus unit in order to induce a wanted emotion in the subject, such as alertness or joy.  
Regarding Claim 11, modified Yamashita discloses the emotional identification apparatus of Claim 10. Modified Yamashita discloses the claimed invention except for expressly disclosing inducing the subject to feel low-activation pleasure in response to the identified emotional state being high-activation pleasure or displeasure.  However, Hsu teaches inducing a subject to feel low-activation pleasure (“The media information 133 is played…so as to stabilize the emotion of the individual”, [0030]) in response to the identified emotional state being high-activation pleasure or displeasure (“excitement” and “happiness” are both in the list of potential emotions in [0030]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add to the emotional identification apparatus of Yamashita, with the inducing a subject to feel low-activation 
Regarding Claim 12, modified Yamashita discloses the emotion identification apparatus according to claim 11, wherein the process for inducing the subject to feel an emotion includes one or more of: diffusing a scent around the subject; or changing a lighting environment around the subject (“As a warning means of the doze alarm system, various means such as a light-stimulating one…are considered”, Col. 40, lines 45-48). Modified Yamashita discloses the claimed invention except for expressly disclosing the desired emotion to be low-activation pleasure. However, Hsu teaches inducing a subject to feel low-activation pleasure (“The media information 133 is played…so as to stabilize the emotion of the individual”, [0030]) in response to the identified emotional state being high-activation pleasure or displeasure (“excitement” and “happiness” are both in the list of potential emotions in [0030]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the inducing method of Yamashita, with the desired emotion being low-activation pleasure of Hsu, because it is a way of facilitating control of physiological or psychological diseases of the human body, as taught by Hsu ([0005]).
Regarding Claim 13, modified Yamashita discloses the emotion identification apparatus according to Claim 10. Modified Yamashita discloses the claimed invention except for expressly disclosing a process for inducing the subject includes inducing the subject to feel high-activation pleasure in response to the identified emotional state being low-activation pleasure. However, Yamashita in the sixth embodiment teaches a the process for inducing the subject includes inducing the subject to feel high-activation pleasure in response to the identified emotional state being low-activation pleasure (A method of inducing a driver to wakefulness, i.e. excitement, after sensing sleepiness, a low activation pleasure, is described in Col. 40, lines 36-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the third and sixth embodiments of Yamashita, because their purposes are almost compatible (the third is for measurement of information on deep tissue 
Regarding Claim 14, modified Yamashita discloses the emotion identification apparatus according to claim 13. Modified Yamashita discloses the claimed invention except for expressly disclosing a process for inducing the subject to feel high-activation pleasure includes one or more of: diffusing a scent around the subject; or changing a lighting environment around the subject. However, Yamashita in the sixth embodiment teaches a process for inducing the subject to feel high-activation pleasure includes one or more of: diffusing a scent around the subject; or changing a lighting environment around the subject (“As a warning means of the doze alarm system, various means such as a light-stimulating one…are considered”, Col. 40, lines 45-48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the third and sixth embodiments of Yamashita, because their purposes are almost compatible (the third is for measurement of information on deep tissue on the head, Col 18, lines 43-44); the sixth utilizes a measurement system of brain activity), and the embodiments are not taught to be limiting and allow for variation, as taught by Yamashita (Col. 42, lines 11-14). Furthermore, this combination allows for facilitation of the control of physiological or psychological diseases of the human body, as taught by Hsu ([0005]).
Regarding Claim 21, modified Yamashita discloses the emotion identification apparatus according to claim 1. Modified Yamashita discloses the claimed invention except for expressly disclosing wherein the head apparatus is a sun-visor type device. However, Klappert teaches wherein the head apparatus is a sun-visor type device (“For example, the user device may be …a visor”, [0144]). Klappert discloses detecting an emotional state ([0044]), similar to Yamashita (Col. 40) and Hsu ([0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yamashita, by incorporating it into the sun-visor of Klappert, in order to create a smaller and more aesthetically pleasing device, as taught by Klappert ([0002]-[0003]). 
Regarding Claim 22, modified Yamashita discloses the emotion identification apparatus according to claim 1. Modified Yamashita discloses the claimed invention except for expressly disclosing wherein the head apparatus is a headband.  However, Klappert teaches wherein the head apparatus is a headband (Figs. 6 and 9). Klappert discloses detecting an emotional state ([0044]), similar to Yamashita (Col. 40) and Hsu ([0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yamashita, by incorporating it into the headband of Klappert, in order to create a smaller and more aesthetically pleasing device, as taught by Klappert ([0002]-[0003]).
Regarding Claim 23, modified Yamashita discloses the emotion identification apparatus according to claim 1, wherein the identification unit is provided in the head apparatus (Figs. 16-20 of Yamashita show compatible modifications to the third embodiment of Yamashita, wherein the operational unit 30 is part of the data acquisition unit which is on the head apparatus. See Col. 21).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Klappert, Kato, and Hsu, and further in view of Levendowski (US 8,355,769 B2, hereinafter Levendowski)
Regarding Claim 9, modified Yamashita discloses the emotion identification apparatus according to claim 1. Modified Yamashita discloses the claimed invention except for expressly disclosing a transmitting unit configured to transmit the bloodstream information acquired by the acquisition unit; and a receiving unit configured to receive the bloodstream information transmitted by the transmitting unit, wherein the identification unit is configured to receive the bloodstream information from the receiving unit.  However, Levendowski teaches a transmitting unit (Data Transfer 325, Figure 3) configured to transmit the bloodstream information  (Pulse Oximeter monitor/recorder, Figure 4) acquired by the acquisition unit (DAU 210, sensors 395, Figure 2A, 3-4; Column 9, lines 33-38), a receiving unit configured to receive bloodstream information by transmitted by the transmitting unit (I/O interface 1330, Figure 13; Column 10, lines 14-18/30-33), wherein the identification unit (Processor 1310, Figure 13) is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Benaron (WO 2015081299 A2) which discloses the calculation of a differential of oxyhemoglobin and deoxyhemoglobin (Fig. 12A-12B, [0052]).
See Lee et al (US 2016/0070245 Al), which discloses a device that measures  biosignal from a user of the device, analyzes an emotion event associated with the user of the device based on the biosignal, and generates a control command in response to a result of analyzing the emotion event.
See Noguchi et al (US 2016/0302735 Al), which discloses detecting an emotion based off of blood flow information such as hemoglobin concentration ([0371]).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791     

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791